FILED
                            NOT FOR PUBLICATION                            DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TIMOTHY CRAYTON,                                 No. 11-15574

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01318-OWW-
                                                 GSA
  v.

ROCHESTER MEDICAL                                MEMORANDUM*
CORPORATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Timothy Crayton appeals pro se from the district

court’s summary judgment in his diversity action alleging strict and negligent

products liability, fraudulent misrepresentation, and breach of implied warranty


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against the manufacturer of an allegedly defective external male condom catheter.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo summary

judgment, and for an abuse of discretion evidentiary rulings made in the context of

summary judgment. Fonseca v. Sysco Food Serv., Inc., 374 F.3d 840, 845 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment on each of Crayton’s

claims because Crayton failed to raise a genuine dispute of material fact as to

whether defendant’s condom catheter was a substantial factor in causing his injury.

See Merrill v. Navegar, Inc., 28 P.3d 116, 124 (Cal. 2001) (“[U]nder either a

negligence or a strict liability theory of products liability, to recover from a

manufacturer, a plaintiff must prove that a defect caused injury.”); Manderville v.

PCG & S Grp., Inc., 55 Cal. Rptr. 2d 59, 68-69, n.4 (Ct. App. 2007) (plaintiff must

establish that he was harmed by justifiably relying on defendant’s fraudulent

misrepresentation); Dougherty v. Lee, 168 P.2d 54, 56 (Cal. Ct. App. 1946)

(plaintiff must establish through substantial evidence that defendant’s implied

warranty was the proximate cause of injury).

      The district court did not abuse its discretion in excluding certain evidence

submitted by Crayton, including an ordinary consumer expectations survey, the

declarations of other inmates injured by the same catheter under unspecified


                                            2                                      11-15574
circumstances, and consumer complaints about various aspects of the catheter,

because Crayton failed to establish that the evidence was admissible to establish a

design defect under California law. See Rosburg v. Minn. Mining & Mfg. Co., 226
Cal. Rptr. 299, 303-04 (Ct. App. 1986) (consumer expectations test does not apply

to design defect cases involving medical devices, but to products within the

ordinary consumer’s scope of common experience); see also Howard v. Omni

Hotels Mgmt. Corp., 136 Cal. Rptr. 739, 761 (Ct. App. 2012) (to be admissible,

evidence of another similar accident must have occurred under substantially the

same circumstances).

      Crayton’s request for judicial notice, set forth in his reply brief, is denied.

See Fed. R. Evid. 201.

      Crayton’s contentions regarding defendant’s alleged spoliation of evidence,

the district court’s alleged failure to understand the nature of his claim or the scope

of his injuries, and unspecified alleged violations of the Due Process and Equal

Protection Clauses of the Fourteenth Amendment are unpersuasive.

      AFFIRMED.




                                           3                                      11-15574